Case 4:19-cv-00669-ALM-CAN Document 63 Filed 07/20/21 Page 1 of 1 PageID #: 356

                             United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

  CRAIG CUNNINGHAM                                 §
                                                   §     Civil Action No. 4:19-CV-669
  v.                                               §     (Judge Mazzant/Judge Nowak)
                                                   §
  CREATIVE EDGE MARKETING LLC, ET                  §
  AL.                                              §

               MEMORANDUM ADOPTING AMENDED REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the amended report of the United States Magistrate Judge in

  this action, this matter having been heretofore referred to the Magistrate Judge pursuant to

  28 U.S.C. § 636. On June 16, 2021, the amended report of the Magistrate Judge (Dkt. #59) was

  entered containing proposed findings of fact and recommendations that Plaintiff Craig

  Cunningham’s Motion for a Default Judgment and Request for a Hearing to Determine Damages

  (Dkt. #37) be denied and Plaintiff’s claims be sua sponte dismissed for lack of subject matter

  jurisdiction and failure to state a claim.

          Having received the amended report of the United States Magistrate Judge, and no

  objections thereto having been timely filed, the Court is of the opinion that the findings and

  conclusions of the Magistrate Judge are correct and adopts the Magistrate Judge’s amended

  report as the findings and conclusions of the Court.

          It is therefore ORDERED that Plaintiff Craig Cunningham’s Motion for a Default

. Judgment and Request for a Hearing to Determine Damages (Dkt. #37) is DENIED.

  Plaintiff Craig Cunningham’s claims against Defendant Creative Edge Marketing LLC are

  DISMISSED as set forth in the report.

          IT IS SO ORDERED.
          SIGNED this 20th day of July, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
